DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Abstract
The abstract of the disclosure is objected to because of the legal phraseology of “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen (US 2005/0229992 A1) in view of Taira (US 6,774,196 B1).
Regarding claims 16 and 18, McKeen discloses a preformed film in the shape of a tubular liner (inner pipe) with the outer diameter of the tube being greater than the interior diameter of the pipe to be lined.  The initial outer diameter of the tubular liner is about 10 to 15% greater than the inner diameter of the pipe.  The tubular liner (inner pipe) is applied to the interior surface of the pipe by gripping one end of the liner, pulling the liner into the oil pipe mechanically reducing the outer diameter (providing a pipe comprising at least one layer of the liner and deforming the pipe), releasing the liner and allowing the liner to expand into tight engagement with a primer (or barrier layer, if present) of the interior surface of the pipe [0045].  The oil conveying pipe may be used as a succession of such pipes in an oil transportation pipeline or a down-hole oil well pipeline [0009].  McKeen discloses the fluoropolymer used as the preformed film includes copolymers of tetrafluoroethylene (TFE) with a melting temperature no greater than 315°C, and including copolymers such as PFA (TFE/PAVE).  The melt flow rate 
	However, McKeen does not disclose the at least one layer in the pipe is a tetrafluoroethylene copolymer comprising from 0.8% to 2.5 wt% of recurring units derived from at least one perfluorinated alkyl vinyl ether having formula (I), wherein the TFE copolymer has a melt flow index comprised between 0.5 and 6.0 g/10 min, as measured according to ASTM D1238 at 372°C under a load of 5 kg.  Taira teaches a fluorine-containing copolymer comprising 90 to 99.4 % by mole of repeating unit derived from tetrafluoroethylene and 0.5 to 5% by mole of a repeating unit derived from at least one lower perfluoro(alkyl vinyl ether) represented by formula (I):

    PNG
    media_image1.png
    45
    396
    media_image1.png
    Greyscale

in which Rf1 is a perfluoroalkyl group having 2 to 4 carbon atoms, and 0.1 to 5% mole of a repeating unit derived from at least one higher perfluoro(vinyl ether) represented by formula (2):

    PNG
    media_image2.png
    32
    396
    media_image2.png
    Greyscale

in which Rf2 is a perfluoroalkyl group having 5 to 10 carbon atoms or a fluoro(alkoxy alkyl) group having 4 to 17 carbon atoms, wherein the fluorine-containing copolymer has a melt flow rate of 0.1 g/10 minutes to 100 g/10 minutes and a melting point of 290° to 325°C (C2/L27-45).  (With the increasing mole% of TFE, the wt% of TFE overlaps the claimed range.  As shown in Example 3 in Table 1, the amount of TFE is 99.1 mol%, the amount of PPVE is 0.7 mol% and the amount of 2VE is 0.2 mol%.  The amount of TFE is about 97.7 wt%, the amount of PPVE is about 1.8 wt% and the amount of 2VE is about 0.4 wt%.  Therefore, the amount of PPVE is within the claimed range.  Since the polymer (F) includes the transitional phrase “comprising”, 
	Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claims 14-15, McKeen discloses the pipes are used in oil transportation pipeline or a down-hole oil well pipeline [0009].  
	Regarding claim 19, McKeen discloses down-hole oil well pipeline [0009].  It would be expected the pipeline system is configured to extend into a well in drilling operations.
Regarding claim 20, McKeen discloses the initial outer diameter of the tubular liner is about 10 to 15% greater than the inner diameter of the pipe.  The tubular liner (inner pipe) is applied to the interior surface of the pipe by gripping one end of the liner, pulling the liner into the oil pipe mechanically reducing the outer diameter (providing a pipe comprising at least one layer of the liner and deforming the pipe), releasing the liner and allowing the liner to expand into tight engagement with a primer (or barrier layer, if present) of the interior surface of the pipe [0045].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McKeen et al. (US 2005/0229992 A1) in view of Taira et al. (US 6,774,196 B1) as applied to claim 16 above, and further in view of Nishio (US 6,269,871 B1).  
Regarding claim 17, McKeen discloses a pipeline as shown above in claim 16.  McKeen is concerned with vessels or pipes that store or convey chemicals [0001].
	However, McKeen does not disclose the pipeline system is configured to form one or more heat exchangers.  Nishio discloses the resin tube or pipe used in the heat exchanger may be made from PFA (perfluoro-alkoxyfluoro plastics) (C7/L9-24).  Nishio teaches a heat exchanger is employed for exchanging heat between two fluids, wherein one of the fluids may be strong acidic or a strong alkaline fluid or corrosive fluid (C1/L7-15).  McKeen and Nishio are analogous art concerned with similar technical difficulty, namely pipes or tubes which convey chemicals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the material used for the pipes per the teachings of McKeen in the heat exchanger per the teachings of Nishio, and the motivation to do so would have been as Nishio suggests such fluororesines are suitable for pipes conveying corrosive, prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/987866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for lining a metal pipeline wherein the pipe comprising at least one layer is substantially similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/987866 (referred to hereinafter as US ‘866) as applied to claim 16 above  in view of Nishio (US 6,269,871 B1). 

However, the copending claims does not recite the pipeline system is configured to form one or more heat exchangers.  Nishio discloses the resin tube or pipe used in the heat exchanger .  
This is a provisional nonstatutory double patenting rejection.

Claims 18-19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/987866 (referred to hereinafter as US ‘866) as applied to claim 16 above  in view of McKeen (US 2005/0229992 A1). 
	However, the copending claims do not recite the pipeline system is configured to extend into a well in downhole operations ore the pipeline system is configured to extend into a well in drilling operations.  McKeen teaches the oil conveying pipe may be used as a succession of such pipes in an oil transportation pipeline or a down-hole oil well pipeline [0009].  McKeen discloses the fluoropolymer used as the preformed film includes copolymers of tetrafluoroethylene (TFE) with a melting temperature no greater than 315°C, and including copolymers such as PFA (TFE/PAVE).    US ‘866 and McKeen are analogous art concerned with the same field of endeavor, namely pipeline systems.  It would have been obvious to one of ordinary skill in the .  
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, McKeen (US 2005/0229992 A1) teaches a pipe wherein a preformed film is adhered to the interior surface of the pipe with a primer layer (Abstract, [0005-0006]).  Therefore, McKeen does not teach or suggest a pipe being an unbonded flexible riser.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardy (US 7,445,020 B2) teaches a flexible tubular pipe.
Lahijani (US 2011/0232842 A1) teaches a preformed liner of tetrafluoroethylene/perfluoro(alkyl vinyl ether) copolymer adhered to the surface of a pipe.
Sekoshi (JP 63102920 A) teaches coating with heat-flowable fluororesin.
Mohan (US 2006/0127622 A1) teaches pipes for use in oil wells.
Namura (US 6,153,303) teaches a tetrafluoroethylene copolymer composition for coating metal articles.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767